Citation Nr: 0409746	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  02-08 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for defective hearing.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the United States Army from 
December 1966 to December 1968.  This case comes before the Board 
of Veterans' Appeals (Board) on appeal from a March 2001 rating 
decision issued by the Department of Veterans Affairs Regional 
Office (RO) in Cleveland, Ohio that denied the appellant's claim 
of entitlement to service connection for defective hearing.

In October 2003, a Travel Board hearing was held at the RO before 
the undersigned Veterans Law Judge who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 
7102(b).  A transcript of that hearing has been associated with 
the claims file.


FINDINGS OF FACT

1.  Bilateral high frequency hearing loss was clinically noted on 
the appellant's October 1966 service entrance examination.

2.  The appellant's preexisting hearing loss was not shown to have 
permanently worsened during his period of military service.


CONCLUSION OF LAW

The veteran does not have defective hearing that is the result of 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1153, 1154, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.306, 3.307, 3.309, 3.385 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Service connection claim

The appellant testified at his October 2003 Travel Board hearing 
that he was a cargo handler while in the Army and that he was 
exposed to noise from ship engines and boat engines.  See Hearing 
Transcript pp. 2-4.  The appellant further testified that he had 
served in honor guards that fired salutes at funerals and that he 
had been exposed to artillery fire during field maneuvers.  See 
Hearing Transcript p. 4.  The appellant stated that, after his 
military service, hearing protection had been available to him at 
his various jobs and that he had used hearing protection when 
taking target practice in his own backyard.  See Hearing 
Transcript pp. 6-7.  The appellant testified that he had not 
spoken to any doctors about an opinion as to the onset date or 
etiology of his hearing loss.  See Hearing Transcript p. 9.

VA compensation is paid for disability resulting from personal 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease contracted 
in line of duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131.

Service connection suggests many factors, but basically it means 
that the facts, as shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred coincident 
with service or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  There must be medical 
evidence of a nexus relating an in-service event, disease, or 
injury and any current disability.  Caluza v. Brown, 7 Vet. App. 
498 (1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

The determination of whether a veteran has a ratable hearing loss 
"disability" is governed by 38 C.F.R. § 3.385, which states that 
hearing loss will be considered to be a disability (for VA 
purposes) when the threshold level in any of the frequencies 500, 
1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 decibels 
or greater; or speech recognition scores are less than 94 percent.  
38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for establishing a 
'disability' at that time, he or she may nevertheless establish 
service connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The 
United States Court of Appeals for Veterans Claims (Court) 
explained that the threshold for normal hearing is from 0 to 20 
decibels and that higher threshold levels indicate some degree of 
hearing loss.  Hensley, at 157.  The Court further opined that 38 
C.F.R. § 3.385 operates only to establish when a hearing loss can 
be service connected.  Hensley at 159.  It was also found that, 
regardless of when the criteria of 38 C.F.R. § 3.385 are met, a 
determination must be made as to whether the hearing loss was 
incurred in or aggravated by service.

The appellant's Army service entrance examination was conducted in 
October 1966 and the puretone threshold results for each ear, in 
decibels and converted from ASA units to ISO (ANSI) units, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25 
15
15
N/A
40
LEFT
15
15
15
N/A
50

A veteran who served during a period of war or during peacetime 
service after December 31, 1946, is presumed to be in sound 
condition except for defects noted when examined and accepted for 
service.  38 U.S.C.A. § 1111 (West 2002).  In this case, the 
veteran had elevated thresholds at this October 1966 entry 
examination, and as later noted by an April 2003 VA examiner, this 
represented a pre-existing hearing loss disability.  Consequently, 
the veteran may not be presumed to have been in sound condition.  
Id.  

The appellant was subsequently tested at the time of his 
separation examination in October 1968.  The pure tone thresholds, 
in decibels and ISO (ANSI) units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
20
45
LEFT
15
5
15
50
50

After service, the appellant's hearing was tested at a private 
facility in connection with his job in January 1987; he stated 
that he had never seen a doctor about a hearing problem; that he 
had worked for an industry where he was exposed to loud noise; 
that he had been exposed to snowmobiles/power boats/motorcycles; 
that he had been exposed to power tools/chain saws; that he had 
been exposed to farm machinery; that he had been exposed to 
hunting, skeet or trap shooting; and that he had been exposed to 
loud music, drums, and rock and roll.  The appellant also reported 
that he had not had hearing loss of long duration; that he had not 
had recurrent hearing loss; and that he had had ringing ears.

The appellant also underwent audiometric testing at the private 
facility in January 1987; the pure tone thresholds, in decibels, 
were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
35
60
55
LEFT
25
15
25
65
60

Subsequent private testing was conducted in September 1988; June 
1989; August 1990; December 1991; September 1992; September 1993; 
September 1994; September 1995; and September 1996.  The September 
1991 report indicates that the appellant stated that he had been 
informed of a high frequency hearing loss when he left military 
service.  In September 1992, the appellant reported a history of 
occupational and non-occupational noise exposure with occasional 
use of hearing protection; he also reported no significant history 
of ear or hearing problems.  In September 1994, the appellant 
stated that he had a high frequency hearing loss that had existed 
since his military service.  

The appellant underwent a VA audiological examination in April 
2003; he reported a positive history of noise exposure while in 
the military.  Occupational noise exposure included mining noise 
and hunting.  The appellant stated that he used hearing protection 
when hunting.  This examination also included audiometric testing.  
The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
50
65
60
LEFT
35
25
45
70
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 92 percent in the left ear.

After examining the appellant, and reviewing the claims file, the 
examiner rendered a diagnosis of mild sloping to moderately severe 
sensorineural hearing loss in the right ear and in the left ear.  
The examiner stated that the appellant had a bilateral preexisting 
high frequency hearing loss upon entering service as documented by 
the induction examination dated in October 1966.  The examiner 
further stated that the appellant's October 1968 separation 
examination indicated that the appellant exhibited a high 
frequency sensorineural hearing loss, but that no significant 
change in his hearing acuity had occurred between induction and 
separation.  The examiner noted that the appellant's hearing loss 
had gradually worsened over the thirty-seven years since his 
entrance into service.  The examiner opined that the appellant's 
current hearing loss was due to the natural progression of 
preexisting high frequency hearing loss prior to the appellant's 
entrance into the military.  

The examiner further stated that, after review of the in-service 
and post-service hearing tests results, the appellant's current 
hearing loss was not likely to have been exacerbated by his 
military noise exposure.  The examiner stated that the evidence in 
the claims file suggested that the appellant's hearing loss was 
due to the combination of the natural progression of hearing loss 
as well as any occupational or recreational noise exposure 
incurred after his separation from military service.

The Board initially notes that the testimony and written 
statements of the appellant to the effect that he suffers from 
hearing loss that is causally connected to his active service are 
not probative as there is no evidence in the record that the 
appellant has any medical knowledge or expertise to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As noted above, the competent evidence of record indicates that 
the veteran had bilateral hearing loss before entry onto active 
military service and that it did not worsen during such period of 
service.  The 2003 VA examiner opined that there was definitely a 
loss of hearing prior to service as shown by the entry 
examination, and that there was no change of any significance in 
hearing acuity when the veteran's pre-service examination results 
were compared with the veteran's separation examination results.  
In fact, the examiner concluded that the evidence suggested that 
hearing loss was due to the combination of the natural progression 
of hearing loss and occupational or recreational noise exposure 
experienced after the veteran's military service.  The conclusion 
to be drawn from such an assessment is that the veteran's pre-
service defective hearing did not worsen during military service.  
This examiner's opinion is not contradicted by the other medical 
evidence of record.  Consequently, absent a showing of worsening 
of the disease process during service, aggravation may not be 
presumed.  In other words, the evidence shows that the veteran had 
defective hearing prior to his military service that was not 
aggravated during such service.  

After consideration of the entire record and the relevant law, the 
Board finds that the appellant's defective hearing is not related 
to his active military service.  While it is apparent that the 
appellant does suffer from current bilateral hearing loss, the 
medical evidence of record as a whole supports the conclusion that 
there is no etiological relationship between the origin and/or 
severity of that bilateral hearing loss and the veteran's military 
service.  Therefore, the Board finds that the preponderance of the 
evidence is against the appellant's claim of service connection 
for defective hearing.  

III.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board is aware that, on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits, including which evidence, if 
any, the appellant is expected to obtain and submit, and which 
evidence will be obtained by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board finds that the requirements of the VCAA have been 
satisfied in this matter.  The appellant was notified of the 
information necessary to substantiate his claim by means of the 
discussion in a January 2001 RO letter, the Statement of the Case 
(SOC) issued in February 2002, and the Supplemental Statement of 
the Case (SSOC) issued in May 2003.  He was informed by the SOC 
and the SSOC that the medical evidence of record showed the 
existence of preexisting bilateral hearing loss that was not 
aggravated by his service and his claimed hearing loss was not 
etiologically related to his military noise exposure.  Therefore, 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed. 

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Here, in response to the RO's letter of 
January 2001 asking the appellant to identify all treatment for 
hearing loss since separation, the appellant stated, in February 
2001, that he had already submitted copies of all treatment 
records concerning his hearing loss.  Thereafter, the RO informed 
the appellant that it had been unable to obtain his service 
medical records and the appellant was subsequently able to obtain 
his entrance and separation examination reports and submit them to 
the RO.  The appellant was afforded a VA medical examination and a 
Travel Board hearing at the RO.  The appellant was informed about 
the provisions of the VCAA in a letter sent by the RO in July 
2003.  He was also informed of the associated new regulations in 
the May 2003 SSOC.  The appellant was afforded the opportunity to 
submit all pertinent records in his possession and he did so, 
providing service medical records and private medical records.  
Therefore, there is no duty to assist that was unmet.

The Board finds that VA has satisfied its duty under the VCAA to 
assist the appellant in obtaining evidence pertaining to his 
claim.  The Board, therefore, finds that no useful purpose would 
be served in remanding this matter for more development of the 
hearing loss claim at issue.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no benefit 
flowing to the appellant.  The Court has held that such remands 
are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Service connection for defective hearing is denied.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



